Opinion per Curiam. This is an appeal from an interlocutory order granting an injunction. We are asked by appellant’s counsel for an immediate decision. The cause has received the very careful consideration of the full court. It comes here at the close of the term, when changes have been occurring in the court, and there is unusual pressure upon our time 'and attention. , Without, therefore, undertaking now a full discussion of all the questions involved, we will indicate as briefly as possible the grounds upon which we find it necessary to affirm the order complained of. The injunction was granted upon the face of the bill. No answer was filed and no denial made of any of its averments. The facts as stated, so far as they are well pleaded, must be assumed to be correct. ' It appears, therefore, that persons known as business agents for several of the labor unions, to which a large number of appellee’s employes belonged, presented to appellee and demanded its signature to proposed articles of agreement. These agreements provide, among other things, that appellee shall employ no one but members of the designated unions; that the said organizations shall appoint a steward for each craft in each factory of appellees, whose duty it shall be to see that the men working in the factory belong to the unions; that the business agents of the unions shall have the privilege of interviewing any member in the offices of appellee during business hours; that matters in dispute shall be arbitrated, and that a sympathetic strike to protect union principles shall not be considered a violation of the agreements. It is said in behalf of appellee that these proposed agreements are unreasonable from every prudent business standpoint, and are unjust and arbitrary to the independent workingman. However that may be, agreements to employ none but union labor have been held in this state to be invalid in some cases, as when made by a board of education or by a city. Adams v. Brenan, 177 Ill. 194-201; Holden v. City of Alton, 179 Ill. 316-323. In the latter case it is said that “ such a combination or agreement is in violation of common right, tends to create a monopoly and can not be tolerated.” In Curran v. Galen, 152 N. Y. 33, it was said, per ouriam, that the organization of workingmen is not against public policy, but “ is proper and praiseworthy and perhaps falls within that general view of human society, which perceives an underlying law that men should unite to achieve that which each by himself can not achieve, or can achieve less readily. But the social principle which justifies such organizations is departed from, when they are so extended in their operation as either to intend, or to accomplish injury to others. Public policy and the interests of society favor the utmost freedom in the citizen to pursue his lawful trade or calling.” . The court holds that to carry into effect an agreement like those under consideration, requiring all employes to be members of a union, “ would conflict with that principle of public policy which prohibits monopolies and exclusive privileges;” that it would u impoverish and crush a citizen for no reason connected in the slightest degree with the advancement of wages or the maintenance of the rate.”, In the present case, as was conceded by appellants’ counsel, the proposed agreement was without any binding force upon those who were demanding its execution by appellee, and could not be enforced against the so-called parties of the second part thereto. Nevertheless, it was the right of appellee to employ union or nonunion men as it might prefer, and we are not to be understood as holding that a request to appellee to enter into an agreement to employ none but union men was in itself illegal. The bill of complaint sets forth that the demand for its signature was accompanied by a threat that unless it should be signed by appellee the latter’s employes would be called out on a strike and would cease work until it should be signed, and as a result of appellee’s refusal to sign 500 of its employes left its employ. That these employes had a right to leave their work as they did can not be doubted. Although it may be that no question of wages or hours of labor was involved, the right of men to leave their employment for good reasons or bad reasons, where no contract is broken, is as perfect and complete as is the correlative right of all men to seek employment wherever they can find it, without let or hindrance, whether belonging to labor organizations'or not. These are common rights secured by the constitution, which by its terms is established “ to secure the blessings of liberty ” to all alike. That there was a strike and appellee’s employes left their employment, affords, therefore, no reason in itself for equitable interference, and it is not sought on that ground. It appears, however, from the bill, and accompanying affidavits, that the strike was followed not only by intimidation and threats against the personal safety of those remaining in appellee’s employ or seeking such employment, but by actual assaults and violence; that these threats and assaults have been made by persons, some of whom are regularly employed by the unions as pickets; that mechanics and employes anxious to remain at work have been greatly intimidated and appellee, has been thus prevented from obtaining help to carry on its business, and is suffering and continuing to suffer large pecuniary loss. The facts as stated indicate that appellee’s place of business is undergoing a siege not unlike a medieval citadel in time of war. It is cut off, so far as is possible for the besiegers to do so, from reinforcing its supply of labor, its employes are followed and assaulted as in a state of war, and it is averred that the system employed includes continuous and numerous assault upon those seeking to work for appellee without connecting themselves with labor organizations, and that this being matter of common knowledge, those ready and willing to work are greatly intimidated and in daily fear of being assaulted and injured. According to the bill these are the means employed to compel appellee to enter into an agreement, to effectuate which would conflict with public policy in that it would restrict the law'ful right of the individual either to work for a livelihood, or to employ whom he chooses. It is upon the ground of injury to property rights that the jurisdiction of equity to interfere by injunction rests. It has no jurisdiction in matters merely criminal or immoral. It will nob interfere merely to prevent violations of law. People v. Condon. 102 Ill. App. 449-457. In Vegelahn v. Guntner, 167 Mass. 92, will be found numerous citations of authorities, and a discussion pro and con of the general subject. It is there said : “ Mor does the fact that the defendants’ acts might subject them to an indictment prevent a court of equity from issuing an injunction. It is true that ordinarily a court of equity will decline to issue an injunction to restrain the commission of a crime; but a continuing injury to property or business may be enjoined, although it may be also punishable as a nuisance or other crime.” (Citing many authorities.) See, also, Beck v. Teamsters’ Protective Union, 118 Mich. 497-518; Shoe Co. v. Saxey, 131 Mo. 213-220; Barr v. Essex Trades Council, 53 N. J. Eq. 101; Flaccus v. Smith, 199 Pa. St. 128-136. Indeed, we understand appellants’ counsel to concede that as the law is, without reference to what they think it ought to be, appellee is entitled to an injunction of some kind in this case. It is insisted, however, that the injunction as granted is too broad. Complaint is made that as issued it forbids a number of things which do not violate the law of equal freedom; that “ every man has freedom to do all that he wills, provided he infringes not the equal freedom of any other man.” This last statement applies with equal force to employer and employe, to union and non-union men. The law recognizes and can recognize no distinction. It is said that this injunctional order forbids expressly and by inference a number of things which do not violate the law of equal freedom; that words are not trespasses, that persuasion is permissible, and that picketing and patrolling the streets are not unlawful. The bill and affidavits, however, show that the “ persuasion ” employed by appellants was and is not peaceable. It is accompanied not only by a show of overwhelming force, but by actual violence. Such persuasion, according to the bill, is undertaken and carried on by unlawful means in pursuance of a conspiracy or combination, the purpose of which is stated to b.e to deprive appellee of the right to conduct its own business, carry out its contracts, and for the purpose of inflicting pecuniary loss upon appellee to such an extent as to compel it to sign the proposed articles of agreement. This is done by parties alleged to be pecuniarily irresponsible. It would be idle to say that “ persuasion ” of the character described in this bill is of a lawful kind. Efforts to convince the judgment by peaceable argument or persuasion are not unlawful and would not be restrained by a court of equity. But so-called persuasion, backed up by acts of violence, is not an effort to convince the judgment; it is an effort to force compliance without reference to the will of those “ persuaded,” and when used as in the case before us, under the showing made by this bill, it is properly subject to restraint. As in Plant v. Woods, 176 Mass. 492-496, we have here a case where the facts as stated tend to show that appellants have conspired to compel appellee to execute the agreement referred to, and to this end are engaging in the use of unlawful means with the purpose and with the result of inflicting great pecuniary loss. It is said in the last mentioned case (p. 498), quoting from Sir William Erie’s book on Trade Unions, “ Every act causing an obstruction to another * * * done not in the exercise of the actor’s own right but for the purpose of obstruction, would, if damage should be caused thereby to the party obstructed, be a violation ” of the prohibition of the law against interference with the fullest right of every person to dispose of his labor or capital according to his own will. It is said in Barr v. Essex Trades Council, 53 N. J. Eq. 101 : “ ¡Nor does it matter whether the wrongdoer 'effects his object by persuasion or by false representation. The courts look through the instrumentality or means used to the wrong perpetrated with the malicious intent, and base the right of action upon that.” It is the thing described in the bill and characterized as “ persuasion ” that is here enjoined, not some other thing which might be described under the same name. It is urged that the injunction order should be so .modified as not to restrain the maintenance of a picket or patrol, which it is said is not unlawful. It is, we think, true that picketing or patrolling, when the terms are used to designate mere watching or being in the street, should not be enjoined. The terms themselves are of military origin and apply to acts customary in time of war. Nevertheless there may doubtless be picketing and patrolling which are not unlawful. But the picketing described in the bill before, us is not of that character. It is, as we have said, accompanied with the use of force and violence, and it is the kind of picketing and patrolling described in the bill of complaint which is enjoined. As the law stands, the injunction as issued can not be interfered with, under the averments of the bill. The order of the Superior Court must be therefore affirmed.